Citation Nr: 1542578	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  09-09 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a psychiatric disability, to include bipolar disorder.

2.  Entitlement to service connection for a psychiatric disability, to include bipolar disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Tromble, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) denying the Veteran's claim for entitlement to service connection for a psychiatric disability, to include bipolar disorder.  

By way of background, the claim was first adjudicated by the Agency of Original Jurisdiction (AOJ) in May 2005, and entitlement to service connection was denied.  Additional evidence was submitted and the AOJ again denied the claim in a rating decision dated September 2005.  Although the Veteran initially filed a notice of disagreement with the September 2005 decision, he never perfected his appeal and the rating decision therefore became final.  In August 2007, the Veteran filed an application to reopen his claim based on new and material evidence.  The AOJ declined to reopen the claim in a rating decision dated September 2007 because it found that the evidence submitted was not new and material.  See 38 C.F.R. § 3.156(a) (2015).   In May 2008, prior to the expiration of the appeal period, the Veteran filed a claim to reopen entitlement to service connection.  In June 2008, the AOJ again declined to reopen this issue.   

The Veteran appealed the June 2008 rating decision and requested a Board videoconference hearing before the Veterans Law Judge (VLJ).  The Veteran received notice that the hearing was scheduled for June 2009, but did not appear.  Under these circumstances, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  

In December 2012, the Board remanded the claim for further development.  Specifically, the Board requested that the AOJ obtain the Veteran's service personnel records and any outstanding in-service mental hygiene records.  

After obtaining the Veteran's service personnel records, the AOJ issued a supplemental statement of the case in June 2013 and denied the claim for entitlement to service connection on the merits.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's physical claims file and his file on the VBMS paperless claims processing system have been reviewed.  Accordingly, future consideration of this Veteran's case should take into account the existence of both the physical and electronic records.

The issue of service connection for a psychiatric disability, to include bipolar disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  The VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The September 2005 rating decision is final.

2.  The Veteran's service personnel records were in existence when the claim for entitlement to service connection for a psychiatric disability, to include bipolar disorder, was denied in September 2005, but these records had not been associated with the claims file at that time.

3.  The Veteran's service personnel records are relevant to whether his current psychiatric disability has a nexus to his active duty service, an element necessary to substantiate his claim for service connection.


CONCLUSION OF LAW

The September 2005 rating decision which denied entitlement to service connection for a psychiatric disability, to include bipolar disorder, is final; new and material evidence has been submitted and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a psychiatric disability, to include bipolar disorder.  As discussed, the AOJ denied the claim in a rating decision dated September 2005.  Although the Veteran filed a notice of disagreement with the September 2005 decision in October 2005, no timely substantive appeal was filed and the September 2005 decision became final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).
 
Generally, a claim that has been denied in an unappealed AOJ decision may not thereafter be reopened unless new and material evidence is presented with respect to the denied claim.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014).  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.   New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims has interpreted the language of section 3.156(a) as establishing a low threshold for what is considered new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110 (2010).    For purposes of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Notwithstanding the requirements of 38 C.F.R. § 3.156(a), if at any time after the VA issues a decision on the claim, the VA receives or associates with the claim file relevant official service department records that existed at the time the claim was first decided, but were not associated with the claims file at that time, the VA will reconsider the claim.  38 C.F.R. § 3.156(c).
Here, the Veteran's claim was previously denied in September 2005.  In accordance with the December 2012 remand, the AOJ obtained the Veteran's service personnel records and associated them with the claims file.  Because these personnel records are official service department documents that had been in existence in September 2005 and had not been associated with the claims file at that time, the Veteran's claim of service connection for a psychiatric disability, to include bipolar disorder, is reopened.  See 38 C.F.R. 3.156(c).  


ORDER

The claim of service connection for a psychiatric disability, to include bipolar disorder, is reopened.


REMAND

The Board has reopened the Veteran's claim of entitlement to service connection for a psychiatric disability, to include bipolar disorder.  However, additional development is required prior to a decision on the merits.  

In December 2012, the Board remanded this matter so that the AOJ could obtain the Veteran's service personnel records and any in-service mental hygiene records.  The AOJ requested and obtained the service personnel records.  While the AOJ also requested the Veteran's mental hygiene records from the Joint Records Center, the Center responded that a records search was not possible without additional information, including the name and location of the hospital where the Veteran was treated.  A note in the file also requested that the Veteran be notified if the records could not be obtained.  However, there is no evidence in the record that the Veteran was ever apprised of the negative response and asked to supply the additional requested information thereafter.  Accordingly, the case must be returned to the AOJ so that the Veteran can be afforded an opportunity to provide this information.

Moreover, the evidence currently of record indicates that some additional development is warranted while this matter is on remand.  The Veteran stated that he was hospitalized in the summer of 2009 for a suicide attempt.  He also stated to a VA clinician in December 2009, that he was treated after this incident by a private physician-Dr. Gundi.  The Veteran further indicated that he received care after the incident at several facilities including, Carolina Behavioral Health, Greenville Memorial Hospital, and Greenville Mental Health.  None of these treatment records are in the Veteran's claims file; these records should be obtained, if available, provided that the Veteran completes the appropriate authorizations.

In a May 2008 statement in support of claim, the Veteran also indicated that he received care from Dr. Compton at a VA facility on Augusta Road in Greenville, South Carolina and that he had been receiving treatment for his bipolar disorder since 1983.   While evidence in the record indicates that a Dr. Greg Compton diagnosed the Veteran with bipolar disorder NOS and was prescribing medications to the Veteran at least as of December 2006, no VAMC records prior to 2007 are of record.  These records should also be obtained, if available.

On remand, the Veteran should also be provided with appropriate notice regarding service connection for posttraumatic stress disorder (PTSD), as the record suggests that he might be experiencing some PTSD symptoms.  

The Veteran has reported that his triggers for suicidal thoughts include, but are not limited to, negative thoughts about 38 sailors that were killed in an explosion on the flight deck of his ship and thoughts about 2 friends that were blown off the side of the ship.  The Veteran further reports that he sometimes has flashbacks and nightmares related to these incidents.  Service records indicate that the Veteran served some of his active duty on the U.S.S. Franklin D. Roosevelt, and the ship logs should be obtained to verify whether the Veteran's claimed in-service stressor is consistent with official naval records.  

Accordingly, the case is REMANDED for the following actions:

1.   Send the Veteran a letter asking him to identify where he received mental health treatment while in the military.  All efforts to obtain these records should be fully documented, and a negative response must be provided if the records are not available.   Also provide the Veteran with appropriate notice regarding service connection for PTSD.

2.  After obtaining any necessary authorizations from the Veteran, obtain all relevant private treatment records.  These records should include any relevant treatment records from the following providers:

* Carolina Behavioral Health
* Greenville Memorial Hospital
* Greenville Mental Health Center
* Dr. Gundi (a/k/a Dr. Ghundi) (likely a primary care physician in the Greenville-Columbia area)

All efforts to obtain these records should be fully documented, and a negative response must be provided if the records are not available

3. Obtain any additional relevant VA medical records.  These records should include:

* Records from the VAMC in Columbia, South Carolina dated April 2013 to present.
* Records from the VA Satellite Outpatient Clinic in Greenville, South Carolina (formerly on Augusta Road), including any treatment of the Veteran by Dr. Greg Compton prior to 2007. 

Archived paper records must be searched, if available.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available. 

4.  Obtain from the appropriate source(s), ship logs from the U.S.S. Franklin D. Roosevelt for the years the Veteran was stationed aboard that naval vessel (approximately November 1963 through July 1965), to include any casualties or accidents on the flight deck.  

5.  After completing all of the above actions and any additional development deemed necessary, readjudiate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


